*656The record submitted to this court contains insufficient information regarding the manner in which the amount of restitution was determined and the manner in which the restitution condition was to be satisfied by the defendant. Accordingly, the matter is remitted to the County Court, Nassau County, so that a hearing may be conducted with regard to these issues (see, People v Miller, 133 AD2d 784, lv denied 70 NY2d 934; People v Barnes, 135 AD2d 825; Penal Law § 60.27 [2]).
The defendant’s contention that the period of incarceration imposed was excessive has been considered and has been found to be without merit. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.